                       UNITED STATES DISTRICT COURT                               b
                       WESTERN DISTRICT OF LOUISIANA
                           ALEXANDRIA DIVISION

 BEAU RIVERE, L.L.C.,                       CIVIL ACTION NO. 1:19-CV-01008
 Plaintiff

 VERSUS                                     JUDGE DRELL

 FRED’S STORES OF                           MAGISTRATE JUDGE PEREZ-MONTES
 TENNESSEE, INC.,
 Defendant


          SUA SPONTE JURISDICTIONAL REVIEW BRIEFING ORDER

      Before the Court is a Complaint removed from a Louisiana state court by

Defendant Fred’s Stores of Tennessee, Inc. (“Fred’s”) (Doc. 1). Fred’s premises federal

jurisdiction on diversity of citizenship.

      The Court has “an independent obligation to determine whether subject-

matter jurisdiction exists, even in the absence of a challenge from any party.”

Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006). This duty persists throughout all

phases of the litigation, even after trial and the entry of final judgment. See id. at

506-07.

      The diversity statute – 28 U.S.C. § 1332 – is satisfied upon a showing of: (1)

diversity of citizenship between the parties; and (2) an amount in controversy in

excess of $75,000, exclusive of interest and costs. “Complete diversity requires that

all persons on one side of the controversy be citizens of different states than all

persons on the other side.” Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1079

(5th Cir. 2008). Further, “when jurisdiction depends on citizenship, citizenship must
be distinctly and affirmatively alleged.” Getty Oil Corp., a Div. of Texaco, Inc. v. Ins.

Co. of N. Am., 841 F.2d 1254, 1259 (5th Cir. 1988).        In cases removed from state

court, diversity of citizenship must exist both at the time of filing in state court and

at the time of removal to federal court. Coury v. Prot, 85 F.3d 244, 249 (5th Cir.

1996).

         The citizenship of an individual is his or her domicile, meaning the place where

an individual resides and intends to remain. See Acridge v. Evangelical Lutheran

Good Samaritan Soc., 334 F.3d 444, 448 (5th Cir. 2003). A corporation shall be

deemed to be a citizen of every State and foreign state by which it has been

incorporated and of the single State or foreign state where it has its principal place

of business. See Tewari De-Ox Systems, Inc. v. Mountain States/Rosen, L.L.C., 757

F.3d 481, 483 (5th Cir. 2014); Guerrero v. State Farm Mut. Auto. Ins. Co., 181 F.3d

97, *2 (1999). The citizenship of a general partnership depends on that of all partners.

See Int'l Paper Co. v. Denkmann Associates, 116 F.3d 134, 135, 137 (5th Cir. 1997).

The citizenship of a limited liability company (“L.L.C.”), a limited partnership, or

other unincorporated association or entity is determined by the citizenships of all its

members. See Harvey, 542 F.3d at 1079-80.

         Fred’s alleges that it is Delaware corporation with its principal place of

business in Texas. (Doc. 1).

         Fred’s alleges that Plaintiff Beau Rivere, L.L.C. is “a Louisiana L.L.C.” (Doc.

1). Because Fred’s has not alleged the identities and citizenships of the members of

Beau Rivere, L.L.C., its citizenship is not properly alleged.



                                             2
       Accordingly, diversity of citizenship at the time of removal is not clear.

Therefore, the existence of federal jurisdiction is in question.

       The Clerk of Court is DIRECTED to serve a copy of this order upon all parties

to this action.

       IT IS ORDERED that, no later than 21 days from service of this Order,

Defendant Fred’s shall file: (1) a Jurisdictional Memorandum setting forth the

identity and citizenship of every member of Beau Rivere, L.L.C.; and (2) a motion for

leave to amend the jurisdictional allegations of the Notice of Removal to adequately

allege diversity jurisdiction.

       IT IS FURTHER ORDERED that Plaintiff will be allowed 7 days from receipt

of Defendant’s jurisdictional memorandum to file a Response.

                                                                        19th
       THUS DONE AND SIGNED in chambers in Alexandria, Louisiana, this _____

day of August, 2019.



                                                      ______________________________
                                                      Joseph H.L. Perez-Montes
                                                      United States Magistrate Judge




                                           3
